DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the Abstract does not require a title (i.e., line 2).  Correction is required.  See MPEP § 608.01(b).  
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the outer surface, vacuum chamber, sublimation, variation, transfer substrate, progressive reduction/increase, quadrangular development must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 
Claim Objections
Claims 1 - 8 are objected to because of the following informalities:  
Applicant should remove reference numeral and parenthesis from claims;
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  
For example, in claim 1, line 2, “the following steps” should read –the steps of:--; line 5-6, “ink capable of being transferred by” should read –ink transferred by--; line 9, “put in place” should read –placing--; line 13, “to obtain” should read –for obtaining--; line 22 “press is used to press” should read –press for pressing--; claim 8, line 1,  “quadrangular development and along” is unclear. Clarification is requested. Claim 8, line 1, the term “the panel has a quadrangular development and along” is unclear, and in line 2, “a variation” is unclear.  Clarification and appropriate correction is required.  Review these and all pending claims for similar language.  Since claims 2-7 are in the chain of dependency to claim 1, they too are subjected to the same objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Looi et al USPN 5,336,354 in view of Claveau USPN 5,308,426. As to claim 1, in a prior art reference pertinent to the instant invention, Looi et al discloses a method of manufacture for a solid surface decorative pattern for a bath or shower panel and thus involving layers.  Thus Looi et al fails to disclose the process of manufacturing a decorative pattern in a shower tray as stated in the instant invention.  However, in an analogous art, Claveau ‘426 teaches a process that any object made of a solid-surface material is capable of the outer surfaces being uniformly coated with a decorative pattern printed on the outer surfaces using an ink which is transferred to an object by sublimation in a vacuum chamber under pre-established conditions including heat (col. 1, lines 39-44 thru col. 2, lines 1-25).  .
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORI L BAKER/Primary Examiner, Art Unit 3754